 



Exhibit 10.29

TO:     _________
Wickliffe

RE:  Long Term Incentive Pay Plan

     
Dear _________:
  January 1, 2004

     The Organization and Compensation Committee (“Committee”) of the Board of
Directors of The Lubrizol Corporation (the “Company”) has, under The Lubrizol
Corporation Executive Officer Long Term Incentive Pay Plan, granted you a target
award (the “Award”). This letter explains the terms and conditions of the Award.
1. You will be eligible to receive $___in accordance with the three-year
operating earnings per share performance target chart as shown in Exhibit A
attached to this letter. Operating earnings is defined as total earnings
excluding special items other than gains from patent litigation.
2. You will also be eligible to receive cash in an amount equal to ___share
units granted under the Award times the closing price of Lubrizol stock on the
date the payment of the Award is approved by the Committee. This portion of the
Award will be paid in cash or, if an applicable shareholder approved stock plan
is available, and in the Committee’s sole discretion, in Lubrizol shares.
3. If there is a Change of Control, as defined under the Plan, prior to the
receipt of cash and/or shares under the Award, you will receive a pro-rata
amount of the Award upon the Change of Control. The pro-rata amount will be
determined as shown on Exhibit B attached to this letter.
4. If you retire, separate from service or die prior to the receipt of the cash
and/or shares under the Award, you or your beneficiary will receive a pro-rata
amount of the Award upon the end of the three-year cycle based on the number of
full months which have elapsed since the date of this letter at the time or your
separation from service or death.
     You may at any time specify in writing a beneficiary to receive the cash if
you die before the receipt of the cash and/or shares under the Award. If the
Company does not have a beneficiary election on file at the time of your death,
the cash and/or shares under the Award will be paid to your spouse, or if your
spouse is not living at the time of issuance, your children who are living, or
if you have no living children at the time of issuance, your estate.
5. The Award is not transferable by you during your life.
6. Prior to the issuance of the cash and/or shares under this Award you will
have no rights to any amounts with respect to the Award, nor will you have any
rights as a shareholder of the Company. No dividends or other amounts will be
allocated or paid to you with respect to the Award.

1



--------------------------------------------------------------------------------



 



7. If there is a stock split, reverse stock split or stock dividend, the number
of share units specified in Section 2, above will be increased or decreased in
direct proportion to the increase or decrease in the number of outstanding
Lubrizol shares by reason of the stock split or stock dividend.
8. When the cash and/or shares are distributable to you under the Award, you may
be subject to income and other taxes on the date of distribution. The Company
will withhold a sufficient amount from your Award to cover your income tax
withholding obligation.
9. Prior to the distribution of cash and/or shares under the Award, the
Committee has the right in its sole discretion to increase or decrease the
amount of this Award.
10. The Committee has conclusive authority, subject to the express provisions of
the Plan, as in effect from time to time, and this Award, to interpret this
Award and the Plan, and to establish, amend and rescind rules and regulations
for the administration of the Plan. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in this Award in the manner
and to the extent it deems expedient to carry the Plan into effect, and it is
the sole and final judge of such expediency. The Board of Directors of the
Company may from time to time grant to the Committee such further powers and
authority as the Board determines to be necessary or desirable.
11. Notwithstanding any other provision of this Award, your Award will be
subject to all of the provisions of the Plan in force from time to time.

                THE LUBRIZOL CORPORATION
 
       
 
       
 
  By    
 
       
 
      W. G. Bares
Chief Executive Officer

2



--------------------------------------------------------------------------------



 



Three-Year (2004-2006) EPS Performance Target Chart

                                                      Three-year                
                        Compound                     Restricted     Restricted  
  Total       Growth Rate     Payout     Cash Award     Shares     Share Value  
  Payout  
Cliff
                                               
Target
                                               
200%
                                               
300%
                                               

3



--------------------------------------------------------------------------------



 



EXHIBIT B
Determination of Pro-Rata Amount Upon a Change of Control Under Section 3
     Pursuant to the terms of Section 3, the pro-rata amount of the Award upon a
Change of Control will be determined as follows:
1. No payout if 12 months has not elapsed since the date of this letter.
2. If more than 12 months has elapsed since the date of this letter:

  (a)   Determine the growth rate in operating EPS for each full year that has
elapsed in the 3-year period as of the date of the Change of Control,     (b)  
The 3-year cumulative operating EPS growth will be imputed as either the 1-year
EPS growth (if the Change of Controls occurs during the second year) or the
2-year cumulative operating EPS growth (if the Change of Control occurs during
the third year).     (c)   Payout is then pro-rated based on number of full
months that have elapsed since the date of this letter.

4